Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  157492                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices

  v                                                                SC: 157492
                                                                   COA: 327796
                                                                   Macomb CC: 2014-001163-FC
  JOHN BUTSINAS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 23, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2018
           t1226
                                                                              Clerk